NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 1

 

UNITED STATES DISTRICT COURT
Northern District of Florida

UNlTED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.
Case Nurnber: 5: l 901'7-0()1/MCR

JUAN VASQUEZ-REYMUNDG USM Numbel.: 26336_0 ij

Tirnothy C. Halstrom (Appointed - AFPD)

 

Defendant’s Attorney

THE DEFENDANT: '
pleaded gniity to count(s) One of the Indictment on April 4, 2019

\./\./\_/\_/\-_/\-./\-./\-./\~/

 

l:| pleaded nolo contendere to count(S)

 

which was accepted by the court.

\:l Was found guilty on count(s)

 

atter a plea of not guilty.

'I`he defendant is adjudicated guilty of these offenses: '

Title & Sectiou Nature of Oi'fense Ofi`ense Ended Count
8 U.S.C. § i326(a) lilegal Reentry into the United States Following Deportation January EO, 20i9 One
The defendant is sentenced as provided in pages 2 through __ 5 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
[:l The defendant has been found not guilty on count(s)

 

 

l:l Count(s) [::] is l:| are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until ali iines, restitution, costs, and speciaf assessments imposed by this judgment are fuify paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

Apr-n 4, 2019

 

Date of llnoosition ofJud,<.’,ment

 

 

Signature of Judge § z 73

M. Casey Rodgers, Hnited States District Judge
Name and 'i`itie of judge `

 

April /0 ,2019

 

Datc

 

 

NDFL 245B (Rev. i if 16) Judgment in a Criminsl Csse
Sheet 2 _ Imprison:ncnt

. Judgnient _ Page 2 of
DEFENDANT: IUAN VASQU EZ~REYMUNDO

CASE NUMBER: 51190!'7-00l/MCR

IMPRISONMENT

The defendant is hereby committed to the custody ofthe Federai Bureau of Prisons to be imprisoned for a total term of:
'I`ime Served since January 10, 2019 as to Count One.

|:l 'i`he court makes the following recommendations to the Bureau of Prisons:

m The defendant is remanded to the custody of the United States Marshal.

l:] The defendant shall surrender to the United States l\/iarshal for this district

|:l at _ __mw l:l a.m. i:l p.m. on

l:l as notified by the United Statesi Marshal.

 

l:| The defendant shaft surrender for service of sentence at tire institution designated by the Bureau of Prisons:

y l:l beforeZp.m. on

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on l to
at , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPUTY UNETED STATES MARSHAL

NDFL 2458 (Rev. l l)'l6) Judgment in a Criminal Case
Shcct 3 _ Supervised l{elease

indgment-Pagc 3 of 5
DEFENDANT: JUAN VASQUEZ-REYMUNDO `
CASEVNUMBER: 5: chr'f-UO l/MCR

SUPERVISED RELEASE

 

Upon release nom imprisonment, you will be on supervised release for a term of : NO TERM OF SUPERVISION IMP()SED.

MANDATORY CONDITIONS

,....\

2` You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within l5 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:} The above drug testing condition is suspended, based on the court's determination that you

pose a tow risk of future substance abuse. (check yapplicable)

4. l:] You must cooperate in the collection of DNA as directed by the probation officer. (check grapp!icable)

5. [:] You must comply with tire requirements of the Sex Offender Registration and Notiflcation Act (42 U.S.C. § l6901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, worl<, are a student, or were convicted of a qualifying offense (checlc Fapplicable)

6. \:l You must participate in an approved program for domestic violence. (check yapp!r'cable)

t
l
You must not commit another federal, state or local crime.
|
|
|
l
l
l
l

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page. `

 

 

NDFL 2453 (Rev. 1i,’16) Judgment in a Crlminal Case
Sheet 5 _ Criminal Monetary Penalties

- Judgment~_l"agc _ 4 of 5

DEFENDANT: JUAN VASQUEZ-REYMUNDO

CASE NUMBER: 5 : 1901'7-00 l/MCR
CRIMINAL MONETARY PENALTIES

ri`he defendant must pay the total criminal monetary penalties under the schedule of payments orr Sheet 6.

Assessment JVTA Assessment* Fine Restitution

TOTALS $ 0 - Remitted $ 0 nNone $ 0 - Waived $ 0 - None
|:l The determination of restitution is deferred until . An Amendea' Jr.-a’grnem in a Crimina! Case (AO 245C) will be entered

after such determination
E The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. l-lowever, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Narne of Payee Total Loss*'"" Restitution Ordered Priority or Percentage
TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

l___l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for detinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:i the interest requirement is waived for the ij fine l:l restitution

l:l the interest requirement for the |:] fine l:l restitution is modified as follows:

t nance far victims or namesng Aa ar 2015, Pub. L. No. r 14-22.
i°* Findings for the totai amount of losses are required under Chapters iO9A, llO, llOA, and ll3A of Title 18 for offenses committed on or

after Septernber l3, l994, but before April 23, i996.

NDFL 245}3 (Rev. l 1116) lodginth in a Criminal Casc

Sheet 6 k Schedulc of Payments

 

Judgmcnt ¥ Page 5 of 5

DEFENDANT: .lUAN VASQUEZ-REYMUNDO
CASE NUMBER; 5: l9cr7-()O l/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

l:| Lump sum payment of $ _ Spccial Monetary Assessment, due immediately

|:l not later than

, or
l:l in accordance with l::l C, |:l D, |:l E, or ij F below; or
l:l Payment to begin immediately (may be combined with l:l C, l:l D, or |:| ll below); or

|:] Payment in equal (e.g., weekly, monrhly, qam'rer!y) installments of $ over a period of

(e.g., months or years), to Commence (e.g., 30 01'60 days) after the date of this judgment; OI'

|:| Paymel'l't in equal w (e. g., weekly, month!y, qum terly) installments of $ Ovcr a period Of
______ (e g., months 01 yem~,s) to commence ___.(e g, 30 01 60 dc:ys) after release from imprisonment to a
term of__ super visron or

 

l:| Payment dul mg the term of supervised release will commence within ___ (e. g., 30 or 60 days) after release from
impr isonment. Tlre court will set the payment plan based on an assessment of the defendant’ s ability to pay at that time; or

|:l Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:|

E
[:l
[l

Joint and Several

Defendant and Co~Defendant Names and Case Numbers declaring dekadanr memberd, Total Amount, Jo'mt and Several Amount,
and corresponding payee, if appropriate

'l`he defendant shall pay the cost ofprosecution.
'l`he defendant shall pay the following coult cost(s):

'l`he defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

